DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0083201 (Jones) in view of U.S. Patent Application Publication No. 2006/0247626 (Taylor) and U.S. Patent Application Publication No. 2008/0021456 (Gupta).
Regarding claims 1, 3, and 22, Jones discloses a cross connector system (109/112), comprising: a bar arm (109); a first laterally placed cross connector (one of cross connectors 112, see Fig. 3) supported by a first end of the bar arm, the first laterally placed cross connector configured to accommodate and retain a first rod (103) (see Fig. 1 and paragraph [0032]); a second laterally placed cross connector (other of cross connectors 112, see Fig. 3) supported by a second end of the bar arm, the second laterally placed cross connector configured to accommodate and retain a second rod (103) (see Fig. 1 and paragraph [0032]), the first or second laterally place cross connector rotatable and can have numerous secured positions relative to the bar arm (see paragraphs [0053] and [0054]).
Jones fails to disclose the system being configured to accommodate more than two rods.  However, Jones discloses that a plurality of cross connectors may be used in its system (see paragraph [0021]).  Additionally, Taylor discloses a cross connector system (20) that includes three or more rod connectors such that the system is configured for engagement with three or more spinal rods R (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones to include additional rod connectors such that the system is configured for engagement with three or more rods as suggested by Taylor in order to adapt the system to surgical procedures in which three or more spinal rods are used to facilitate stabilization of the spine (see Taylor, paragraphs [0029] and [0035]).
Jones in view of Taylor fails to disclose the additional rod connectors of the system including at least one tulip head secured to the bar arm and configured to translate laterally and rotate to accommodate a third rod (claim 1); wherein the bar arm includes a second tulip head secured thereto (claim 3); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 22).  However, Gupta discloses a cross connector system (100) that includes a bar arm (6), wherein first and second tulip heads (11/12) are secured to the bar arm, the first and second tulips configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods (15/16).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bar arm of Jones in view of Taylor to include first and second tulip heads secured to the bar arm, the tulip heads configured to translate laterally and rotate to accommodate third and fourth rods, respectively, as suggested by Gupta as Gupta suggests using angularly and laterally adjustable tulip heads secured to a bar arm as a type of rod connector that facilitates placement of spinal rods based on patient anatomy and to implement an intended corrective effect (see Gupta, paragraph [0053]).  Additionally, it is an obvious matter of design choice and a simple substitution to use any combination of cross connectors from Taylor and tulip heads from Gupta as rod connectors in a cross connector system as both types of rod connectors were known before the effective of filing date of the invention to perform the function of adjustably connecting spinal rods to a bar arm of a cross connector system, and there would be no unpredictable results in using one combination of rod connectors versus any other combination.   
Regarding claims 10, 13, and 20, Jones discloses a method of implanting a cross connector system (109/112), the method comprising: coupling a first laterally placed cross connector (one of cross connectors 112, see Fig. 3) disposed on a first end of a bar arm (109) to a first rod (one of rods 103) implanted within a patient’s spine (see Fig. 1 and paragraph [0032]); coupling a second laterally placed cross connector (other of cross connectors 112, see Fig. 3) disposed on a second end of the bar arm to a second rod (other of rods 103) implanted within a patient’s body (see Fig. 1 and paragraph [0032]), the first or second laterally placed cross connector rotatable and can have numerous secured positions relative to the bar arm (see paragraphs [0053] and [0054]).
Jones fails to disclose the method including being configured to accommodate more than two rods.  However, Jones discloses that a plurality of cross connectors may be used in its system (see paragraph [0021]).  Additionally, Taylor discloses a cross connector system (20) that includes three or more rod connectors such that the system is configured for engagement with three or more spinal rods R (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Jones to include additional rod connectors such that the system is configured for engagement with three or more rods as suggested by Taylor in order to adapt the system to surgical procedures in which three or more spinal rods are used to facilitate stabilization of the spine (see Taylor, paragraphs [0029] and [0035]).
Jones in view of Taylor fails to disclose the additional rod connectors of the method including securing a first tulip head to the bar arm, the first tulip head configured to translate laterally and rotate to accommodate a third rod (claim 10); wherein the bar arm includes a second tulip head secured thereto (claim 13); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 20).  However, Gupta discloses a method of implanting a cross connector system (100) that includes securing first and second tulip heads (11/12) to a bar arm (6), the first and second tulips configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods (15/16).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bar arm of Jones in view of Taylor to include first and second tulip heads secured to the bar arm, the tulip heads configured to translate laterally and rotate to accommodate third and fourth rods, respectively, as suggested by Gupta as Gupta suggests using angularly and laterally adjustable tulip heads secured to a bar arm as a type of rod connector that facilitates placement of spinal rods based on patient anatomy and to implement an intended corrective effect (see Gupta, paragraph [0053]).  Additionally, it is an obvious matter of design choice and a simple substitution to use any combination of cross connectors from Taylor and tulip heads from Gupta as rod connectors in a cross connector implantation method as both types of rod connectors were known before the effective of filing date of the invention to perform the function of adjustably connecting spinal rods to a bar arm in a cross connector implantation method, and there would be no unpredictable results in using one combination of rod connectors versus any other combination.   
Regarding claims 7, 17, and 21, Jones discloses wherein the first and second laterally placed connectors (112) include at least one recess (140) disposed on a lower side of each laterally placed connector (see Fig. 3), the at least one recess on the lower side configured to receive the first or second rod, respectively (see Fig. 1 and paragraph [0032]).
Regarding claims 8 and 18, Jones discloses further comprising at least one pedicle screw (106) secured to the first or second rod (see paragraph [0019] and Fig. 1).  Gupta also suggests it would be obvious for the system/method to comprise at least one pedicle screw (16/17) secured to the third rod (see paragraph [0035] and Fig. 1) in order to facilitate anchoring of the cross connector system to the spine.  
Regarding claims 9 and 19, Taylor suggests wherein the bar arm includes at least one bend zone disposed therein (see paragraph [0033]), and it would be obvious to modify the system/method of Jones in view of Taylor and Gupta to include at least one bend zone in the bar arm in order to allow the bar arm to conform to the spinal anatomy of the patient (see Taylor, paragraph [0033]).  
Claims 1, 3, 8-10, 13, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Taylor.
Regarding claims 1, 3, and 22, Gupta discloses a cross connector system (100), comprising: a bar arm (6); a first laterally placed cross connector (11) supported by a first end of the bar arm, the first laterally placed cross connector configured to accommodate and retain a first rod (15) (see Fig. 1 and paragraph [0032]); a second laterally placed cross connector (12) supported by a second end of the bar arm, the second laterally placed cross connector configured to accommodate and retain a second rod (16) (see Fig. 1 and paragraph [0032]), the first or second laterally placed cross connector rotatable and can have numerous secured positions relative to the bar arm (see paragraphs [0036], [0046], and [0053]).
Gupta fails to disclose at least one tulip head secured to the bar arm and configured to translate laterally and rotate to accommodate a third rod (claim 1); wherein the bar arm includes a second tulip head secured thereto (claim 3); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 22).  However, Gupta discloses that more than two guide channels are possible and useful to accommodate a larger number of connector/tulip heads (see paragraph [0036]), and that its tulip heads are configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods.  Additionally, Taylor discloses a cross connector system (20) that includes three or more rod connectors such that the system is configured for engagement with three or more spinal rods R (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Gupta to include three or more tulip heads that are configured to translate laterally and rotate such that the system is configured for engagement with at least three rods as suggested by Taylor and Gupta in order to adapt the system to surgical procedures in which three or more spinal rods are used to facilitate stabilization of the spine (see Taylor, paragraphs [0029] and [0035]).  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 10, 13, and 20, Gupta discloses a method of implanting a cross connector system (100), the method comprising: coupling a first laterally placed cross connector (11) disposed on a first end of a bar arm (6) to a first rod (15) implanted within a patient’s spine (see Fig. 1 and paragraph [0032]); coupling a second laterally placed cross connector (12) disposed on a second end of the bar arm to a second rod (16) implanted within a patient’s body (see Fig. 1 and paragraph [0032]), the first or second laterally placed cross connector rotatable and can have numerous secured positions relative to the bar arm (see paragraphs [0036], [0046], and [0053]).
Gupta fails to disclose the method including securing a first tulip head to the bar arm, the first tulip head configured to translate laterally and rotate to accommodate a third rod (claim 10); wherein the bar arm includes a second tulip head secured thereto (claim 13); wherein the second tulip head is configured to translate laterally and rotate to accommodate a fourth rod (claim 20).  However, Gupta discloses that more than two guide channels are possible and useful to accommodate a larger number of connector/tulip heads (see paragraph [0036]), and that its tulip heads are configured to translate laterally and rotate (see paragraphs [0036], [0046], and [0053]) to accommodate respective rods.  Additionally, Taylor discloses a cross connector system (20) that includes three or more rod connectors such that the system is configured for engagement with three or more spinal rods R (see paragraph [0035]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Gupta to include three or more tulip heads that are configured to translate laterally and rotate such that the system of the method is configured for engagement with at least three rods as suggested by Taylor and Gupta in order to adapt the method to surgical procedures in which three or more spinal rods are used to facilitate stabilization of the spine (see Taylor, paragraphs [0029] and [0035]).  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 8 and 18, Gupta discloses further comprising at least one pedicle screw (17/18) secured to the first or second rod (see paragraph [0031] and Fig. 1).
Regarding claims 9 and 19, Gupta discloses wherein the bar arm includes at least one bend zone disposed therein (see paragraph [0035]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-10, 13, and 17-22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773